Case 19-12083 Doc 29 Filed 10/18/19 Entered 10/18/19 13:44:20 Main Document Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA
   IN THE MATTER OF                                      CASE NUMBER 19-12083
         GREGORY CLARK                                   SECTION B
               DEBTOR                                    CHAPTER 13
   ******************************************************************************

                             OBJECTION TO PROOF OF CLAIM #2

          NOW INTO COURT, appearing through undersigned counsel, comes, GREGORY
   CLARK, debtor(s) in the above entitled action, who objects to the proof of claim filed by
   NATIONSTAR MORTGAGE for the following reason:


                                                  1.
          Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code and has not
   been confirmed.


                                                  2.
          NATIONSTAR MORTGAGE filed a secured claim #2 in the amount of $120,636.00.
   The security for the debt is debtor’s residence located at 573 Andrews Ave., Metairie, LA.
   NATIONSTAR MORTGAGE claims arrearages due of $26,268.81


                                                  3.
          The arrearage claim is broken down as follows:
         Principal and interest due                   $5,088.84 (not disputed)
         Pre-petition fees due                        $3,556.00 (disputed)
         Funds advanced                               $13,386.41 (disputed)
         Projected escrow shortage                    $4,637.56 (disputed)
                      Total                                  $26,668.81




                                                  4.
Case 19-12083 Doc 29 Filed 10/18/19 Entered 10/18/19 13:44:20 Main Document Page 2 of 3




   Pre-petition fees due
   NATIONSTAR MORTGAGE has not provided any proof that pre-petition fees (other than
   escrow advances) are due. There is no itemization of costs incurred, fees paid, or any other type
   of expenses incurred. Until NATIONSTAR MORTGAGE provides an itemization of these
   expenses, including any refunds due to them, debtor will object to the entire amount.


   Funds advanced
   NATIONSTAR MORTGAGE has alleged that they paid flood insurance premiums totaling
   $8,976.00 in February 2019. Debtor disputes that the flood insurance premium was this high.
   His flood insurance in the past has always been $1,400 of lower. NATIONSTAR
   MORTGAGE must have allowed the policy to lapse and forced placed flood insurance without
   debtor’s knowledge to incur a cost that is 6.5X higher than previous years.


   Projected escrow shortage
   The escrow shortage is based upon NATIONSTAR MORTGAGE’s calculation that they will
   be escrowing for a $8,976.00 flood insurance premium every year.



                                                   5.
          Debtor prays that NATIONSTAR MORTGAGE’s claim is reduced to an amount that is
   reasonable and acceptable; that NATIONSTAR MORTGAGE is ordered to provide an
   accounting for pre-petition fees due; that NATIONSTAR MORTGAGE is required to
   reanalyze the escrow and reduce the projected escrow shortage.



          WHEREFORE, Debtor prays that claim #1 filed by NATIONSTAR MORTGAGE are
   disallowed.


                                                        RESPECTFULLY SUBMITTED:
Case 19-12083 Doc 29 Filed 10/18/19 Entered 10/18/19 13:44:20 Main Document Page 3 of 3




                                              __/s/ Mary M. Taylor_______________
                                              MARY M. TAYLOR 19179
                                              AUSTIN Y. TAYLOR 37325
                                              ATTORNEY FOR Debtor
                                              3525 N. CAUSEWAY BLVD., suite 719
                                              Metairie, LA 70002
                                              (504) 831-7405
